Hammond, J.
It will serve no useful purpose to recite in detail the evidence in this case. It was contradictory, but we think it would warrant a finding that Talbot was a person whose principal duty was that of a superintendent; that as such superintendent he gave to the plaintiff the order to start up the machine; that at the time of the order he had reason to know that she might understand it as a command to try to ascertain by resuming her work whether the machine was all right; that she so understood it and was justified in so understanding it; that, acting under that understanding, she attempted to resume her work; that while she was doing that and in the exercise of due care, by reason of the violent and unusual shaking of the machine her hand was thrown from its usual place and the presser came down upon her fingers and crushed them ; and that under the circumstances the order was negligent. This would make a case for the plaintiff.
Under the instructions, which were full and appropriate to the issues, the jury must have found the facts to be as above stated.

Exceptions overruled. ■